Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9 and 17 have been amended.  Claims 1-20 are pending.

Response to Applicant Remarks
 With regard to the rejection under 35 USC 101, claim 1 has been amended to recite, “the license management application restricts communication of the one or more license keys to the management controller if the management controller -2- dc-104578-01_responsenfoa docxApplication No.: 14/709,882PATENT indicates defects of the information handling system determined from the performance information by comparing the usage patterns and firmware versions for the option ROMs against the one or more applications associated with the one or more license keys to find that the one more applications and the option ROMs are incompatible.”  Analysis under current guidelines indicates the claim amendments integrate the abstract idea into a practical application.  Consequently, the rejections under 35 USC 101 are withdrawn.
With regard to the rejections under 35 USC 112(a) and 35 USC 112(b), claim amendments have overcome prior rejections.
With regard to the rejections under 35 USC 103, claim amendments have overcome art of record, as discussed further in reasons for allowance, below.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art of record does not specifically disclose, “…a portable information handling system having a near field communication (NFC) interface and a network interface, the network interface operable to access the non-private network from a secure environment, the secure environment restricting management controllers from communicating with the non- private network…a license management application deployed to the portable information handling system…wherein the license management application restricts communication of the one or more license keys to the management controller if the management controller -2- dc-104578-01_responsenfoa docxApplication No.: 14/709,882PATENT indicates defects of the information handling system determined from the performance information by comparing the usage patterns and firmware versions for the option ROMs against the one or more applications associated with the one or more license keys to find that the one more applications and the option ROMs are incompatible,” as recited by claim 1, and similarly recited by independent claims 9 and 17.
With regard to a portable information handling system having a near field communication (NFC) interface and a network interface, the network interface operable to access the non-private network from a secure environment, the secure environment restricting management controllers from communicating with the non- private network, prior art of record, Ali (US Patent 9,838,250), discloses a secure environment (Col. 4 lines 18-39, Col. 6 lines 25-44, keys and certificates to secure environment restricting management controllers from communicating with the non- private network and which allows portable information handling system to transfer keys using the NFC interface, as further recited: a license management application deployed to the portable information handling system and operable to provide the license credentials to the license server through the network interface… and…transfer the one or more license keys to the information handling system through the NFC interface. 
Closest non-patent literature, Wayback SCIF (downloaded from https://web.archive.org/web/20140223202221/https://scifglobal.com/scif-definition-what-is-a-scif/, attached as PDF file of screenshot from Wayback machine for date of 2/2014),  discloses a secure environment restricting management controllers from communicating with the non- private network (see page two, section regarding TEMPEST features, “…The term TEMPEST is often used broadly for the entire field of Emission Security or Emanations Security (EMSEC)…”).  However, this reference does not specifically disclose selectively allowing portable devices to access secured servers via NFC as recited by claims.

With regard to the management controller -2- dc-104578-01_responsenfoa docxApplication No.: 14/709,882PATENT indicates defects of the information handling system determined from the performance information by comparing the usage patterns and firmware versions for the option ROMs against the one or more applications associated with the one or more license keys to find that the one more applications and the option ROMs are incompatible, prior art of record, Rothman, (US Publication 2004/0193860), discloses performance information including at least usage patterns and firmware versions for option ROMs ([20]-[21], where revision dates are broadly interpreted as comprising usage pattern information; [26], (use), [3], [40]-[42]).  However, Rothman does not specifically disclose comparing usage patterns and firmware versions for the option ROMs against applications associated with applications associated with the license keys, as recited by management controller -2- dc-104578-01_responsenfoa docxApplication No.: 14/709,882PATENT indicates defects of the information handling system determined from the performance information by comparing the usage patterns and firmware versions for the option ROMs against the one or more applications associated with the one or more license keys to find that the one more applications and the option ROMs are incompatible.  
Newly cited art, Nallagatla, (US Patent 7,797,696), discloses performance information including usage patterns and firmware for option ROMs (Col. 6 lines 16-22, “…Each OPROM 202 and 204 consists of a collection of routines and data structures that performs a particular task. Each OPROM has at least one interface that lists the constants, data types, variables, and routines that can be accessed by other firmware program modules or routines, as well as an implementation that is private and contains the code that implements the routines in the OPROM.”; Col. 7 lines 16-20, “…when a vendor adds a proprietary chip to a computer system motherboard, an OPROM is added to the computer system firmware image 144 in place of the dummy entry 206. An application 142 is then used to search for a unique signature stored in data field 212 of the OPROM data structure 210.”)  However, Nallagatla does not specifically disclose comparing such data against application associated with license keys to find instances of incompatibility, as recited by management controller -2- dc-104578-01_responsenfoa docxApplication No.: 14/709,882PATENT indicates defects of the information handling system determined from the performance information by comparing the usage patterns and firmware versions for the option ROMs against the one or more applications associated with the one or more license keys to find that the one more applications and the option ROMs are incompatible.  
Closest non-patent literature, “How to BIOS”, downloaded from https://www.computerworld.com/article/2583113/bios.html and attached as PDF file, dated June 25, 2001, discloses calling the option ROM, (page 1, step 10 of boot process, “It enables plug-and-play devices by calling their option ROMs with appropriate parameters.”).  However, “How to BIOS” does not specifically disclose comparing the usage patterns and firmware versions for the option ROMs against the one or more applications associated with the one or more license keys to find that the one more applications and the option ROMs are incompatible.  

 No other prior art corrects the deficiencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /
Examiner, Art Unit 3685   
                                                                                                                                                                                                     
/JAMES D NIGH/Senior Examiner, Art Unit 3685